UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the quarterly period ended November 30, 2008 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from To Commission file number 333-149612 BUCKINGHAM EXPLORATION INC. (Exact name of registrant as specified in its charter) Nevada 98-054-3851 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1978 Vine Street, Suite 502 Vancouver, British Columbia V6K 4S1 Canada (Address of principal executive offices) (604) 737-0203 Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was require to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesþ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer oAccelerated filer oNon-accelerated filer oSmaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo þ APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes o No o APPLICABLE ONLY TO CORPORATE ISSUERS As of January 19, 2008 the registrant’s outstanding common stock consisted of 43,912,250 shares. Table of Contents PART I – FINANCIAL INFORMATION 3 ITEM 1. FINANCIAL STATEMENTS 3 Consolidated Balance Sheets F-1 Consolidated Statements of Operations F-2 Consolidated Statements of Cash Flows F-3 Consolidated Notes to the Financial Statements F-4 ITEM 2. MANAGEMENT DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION/ PLAN OF OPERATIONS 4 ITEM 4. CONTROL AND PROCEDURES 8 PART II – OTHER INFORMATION 9 ITEM 1. LEGAL PROCEEDINGS 9 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES 9 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 9 ITEM 4. SUBMISSION OF MATTERS TO A VOTE SECURITY HOLDERS 9 ITEM 5. OTHER INFORMATION 9 ITEM 6. EXHIBITS 10 2 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS The unaudited interim consolidated financial statements of Buckingham Exploration Inc. (the “Company”, “Buckingham”, “we”, “our”, “us”) follow. All currency references in this report are in US dollars unless otherwise noted. Buckingham Exploration Inc. (An Exploration Stage Company) November 30, (Expressed in US dollars) (unaudited) Index Consolidated Balance Sheets F-1 Consolidated Statements of Operations F-2 Consolidated Statements of Cash Flows F-3 Consolidated Notes to the Financial Statements F-4 3 Buckingham Exploration Inc. (An Exploration Stage Company) Consolidated Balance Sheets Period Ended November 30, 2008 (Expressed in US dollars) (unaudited) November 30, 2008 May 31, 2008 $ $ (unaudited) ASSETS Current Assets Cash - 10,969 Other receivables 6,738 11,029 Prepaid expenses and deposits (Note 3) 16,885 143,003 Total Current Assets 23,623 165,001 Property and Equipment (Note 5) 40,897 46,605 Total Assets 64,520 211,606 LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Bank indebtedness 190 - Accounts payable 57,157 66,047 Accrued liabilities 15,191 9,466 Loans payable (Note 6) - 150,000 Total Current Liabilities 72,538 225,513 Secured convertible debentures (Note 8) 394,506 - Total Liabilities 467,044 225,513 Commitments and Contingencies (Note 12) Stockholders’ Deficit Preferred Stock, 20,000,000 shares authorized, $0.0001 par value, NIL issued and outstanding - - Common Stock, 80,000,000 shares authorized, $0.0001 par value 43,512,250 and 43,762,250 shares issued and outstanding, respectively 4,351 4,376 Additional Paid-in Capital 6,464,780 6,421,538 Deficit Accumulated During the Exploration Stage (6,871,655 ) (6,439,821 ) Total Stockholders’ Deficit (402,524 ) (13,907 ) Total Liabilities and Stockholders’ Deficit 64,520 211,606 The accompanying notes are an integral part of these financial statements F-1 Buckingham Exploration Inc. (An Exploration Stage Company) Consolidated Statements of Operations Period Ended November 30, 2008 (Expressed in US dollars) (unaudited) For Three Months Ended November 30, 2008 $ For Three Months Ended November 30, 2007 $ For Six Months Ended November 30, 2008 $ For Six Months Ended November 30, 2007 $ Accumulated from April 4, 2006 (Date of Inception) to November 30, 2008 $ Revenue - Expenses Amortization 2,761 5,153 5,707 7,964 20,155 General and administrative 139,695 211,567 278,134 557,913 1,551,393 Impairment of mineral property costs (Note 3) - - - 1,475,000 4,530,125 Mineral property costs 4,995 274,692 63,870 333,652 385,920 Professional fees 29,674 44,238 63,668 114,974 352,301 Total Expenses 177,125 535,650 411,379 2,489,503 6,839,894 Other (Income) Expenses Interest income (49 ) (513 ) (74 ) (1,197 ) (2,276 ) Interest expense 9,364 2,680 14,467 3,391 21,795 Accretion of convertible debenture discount 6,062 - 6,062 6,062 Loss on disposal of property and equipment - 6,180 Net Loss for the period (192,502 ) (537,817 ) (431,834 ) (2,491,697 ) (6,871,655 ) Net Loss Per Share – Basic and Diluted (0.00 ) (0.01 ) (0.01 ) (0.07 ) - Weighted Average Shares Outstanding 43,512,250 39,937,195 43,762,250 37,236,108 - The accompanying notes are an integral part of these consolidated financial statements F-2 Buckingham Exploration Inc. (An Exploration Stage Company) Consolidated Statements of Cash Flows Period Ended November 30, 2008 (Expressed in US dollars) (unaudited) For Six Months Ended November 30, 2008 $ For Six Months Ended November 30, 2007 $ Accumulated from April 4, 2006 (Date of Inception) to November 30, 2008 $ Operating Activities Net loss for the period (431,834 ) (2,491,697 ) (6,871,655 ) Adjustments to reconcile net loss to net cash used in operating activities Accretion of convertible debenture discount 6,062 6,062 Amortization 5,707 7,964 20,155 Common shares issued (cancelled) for services (68,339 ) - (36,339 ) Impairment of mineral property costs - 1,475,000 4,530,125 Loss on disposal of property and equipment - - 6,180 Foreign exchange loss 7,597 7,597 Stock-based compensation 91,484 157,182 579,394 Changes in operating assets and liabilities Bank indebtedness 190 - 190 Accounts payable and accrued liabilities (3,165 ) 22,513 72,348 Other receivables 4,291 6,626 (6,738 ) Due to related parties - (12,083 ) Prepaid expenses 34,634 (238,204 ) 33,210 Net Cash Used in Operating Activities (353,373 ) (1,060,616 ) (1,671,554 ) Investing Activities Acquisition of mineral properties - (1,475,000 ) (2,230,125 ) Acquisition of property and equipment - (85,263 ) (84,733 ) Proceeds of disposal of property and equipment - - 17,500 Net Cash Used in Investing Activities - (1,560,263 ) (2,297,358 ) Financing Activities Advances from (to) a related party 142,404 (19,450 ) 154,487 Proceeds from note payable - - 23,362 Repayment of note payable - (23,362 ) (23,362 ) Proceeds from loans payable 225,000 - 375,000 Repayment of loans payable (25,000 ) - (25,000 ) Proceeds from the issuance of common stock - 2,525,000 3,661,575 Proceeds from common stock subscription - 10,350 Share issuance costs - (207,500 ) (207,500 ) Net Cash Provided by Financing Activities 342,404 2,274,688 3,968,912 (Decrease) Increase In Cash (10,969 ) (346,191 ) - Cash - Beginning of Period 10,969 456,274 – Cash - End of Period - 110,083 - Non-Cash Investing and Financing Activities: Convertible debt issued to settle loans payable 350,000 - 350,000 Convertible debt issued to settle related party advances 150,000 - 150,000 Common stock issued for mineral property acquisitions - - 2,300,000 Common stock issued for finders fee - - 100,000 Common shares issued for services - - 157,000 Supplemental Disclosures Interest paid 14,467 5,300 21,795 Income tax paid - - - The accompanying notes are an integral part of these consolidated financial statements F-3 Buckingham Exploration Inc. (An Exploration Stage Company) Notes to the Consolidated Financial Statements (Expressed in US dollars) (unaudited) 1. Nature of Operations and Continuance of Business Buckingham Exploration Inc. (the “Company”) was incorporated in the State of Nevada on April 4, 2006. The Company is an Exploration Stage Company, as defined by Statement of Financial Accounting Standard (“SFAS”) No.7 “Accounting and Reporting for Development Stage Enterprises”. The Company’s principal business is the acquisition and exploration of mineral resources. The Company has not presently determined whether its properties contain mineral reserves that are economically recoverable. These consolidated financial statements have been prepared on a going concern basis, which implies the Company will continue to realize its assets and discharge its liabilities in the normal course of business. The Company has never generated revenues since inception and has never paid any dividends and is unlikely to pay dividends or generate earnings in the immediate or foreseeable future. The continuation of the Company as a going concern is dependent upon the continued financial support from its shareholders, the ability of the Company to obtain necessary equity financing to continue operations, and the attainment of profitable operations.
